73 So. 3d 367 (2011)
Carlos Humberto MALAGON a/k/a Carlos Malagon and Rosalba Malagon, Appellants,
v.
CITIMORTGAGE, INC. f/k/a Citifinancial Mortgage Company d/b/a Citifinancial Mortgage Company (DE), Appellee.
No. 3D11-395.
District Court of Appeal of Florida, Third District.
November 23, 2011.
Garry W. Johnson and Bruce K. Herman, Fort Lauderdale, for appellants.
Burr & Forman and Reid S. Manley and Christine Irwin Parrish, Orlando, for appellee.
Before SUAREZ and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
SUAREZ, J.
Appellants, Carlos Humberto Malagon a/k/a Carlos Malagon and Rosalba Malagon appeal the trial court's order denying their motion to vacate final judgment of foreclosure and to cancel and/or rescind sale. Appellee, Citimortgage, Inc., concedes error on the trial court's denial of appellants' motion to vacate the final judgment of foreclosure.[1] Appellee consents to a reversal of the order and a remand for further proceedings. Upon concession of error, this Court, therefore, reverses the trial court's denial of appellants' motion to vacate the final judgment of foreclosure and remands for further proceedings.
Reversed and remanded.
NOTES
[1]  This Court appreciates appellee's candor in conceding error.